DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihashi (JP 2010-036365) [Translation provided by Applicant; IDS filed 11/25/2020] in view of Te (U.S. Pat. 6,315,385)
Regarding claim 1, Mihashi discloses a liquid jet device comprising a head body (2) configured to jet droplets from a nozzle; a frame (25) where the head body is positioned (Figure 5; Abstract; Paragraphs 0001, 0013, 0026-0027)
A grounding portion (27c) configured to contact a first side surface (Figure 5) of the head body (2) which is a surface along a removal direction from the frame, to electrically couple the head body to the frame (Figure 5; Abstract; Paragraphs 0028-0031)
A first pin (41) serving as a pin for positioning the head body with respect to the frame (Figure 5; Paragraphs 0022, 0024)

At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Te into the device of Mihashi, for the purpose of creating a stronger bond between the head body and frame
Regarding claim 2, Te discloses a plurality of pins (123; extending projections) around the perimeter of the head body (116) and which will be received the by plurality of channels (142) (Figure 3c; Column 4, Lines 36-67).  Therefore the plurality of pins (123) along the perimeter of the head body, when incorporated with Mihashi, will overlap the contact position between the first side surface and the grounding portion in a normal direction, including a second pin, as disclosed by Mihashi above.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Te into the device of 
	Regarding claim 5, a head body (2) positioned at a frame, comprising a nozzle plate (22) at which a nozzle configured to jeet droplets is formed (Abstract; Figure 5)
	A first side surface including a conductive portion that is electrically coupled to the nozzle plate and is along a removal direction from the frame (electrically connected to the head main body; Paragraphs 0028-0031; may be brought into contact with the nozzle plate [Paragraph 0029])
	Mihashi discloses a positioning hole (34) into which a pin (41) for positioning the head body with respect to the frame is inserted (Figure 5; Paragraphs 0022, 0024)
Mihashi does not clearly disclose the positioning hole overlapping the conductive portion in a normal direction of the first side surface, however Te discloses a plurality of pins (123; extending projections) around the perimeter of the head body (116) and which will be received the by plurality of positioning holes (142; channels) (Figure 3c; Column 4, Lines 36-67).  Therefore the plurality of pins (123) and positioning holes (142) along the perimeter of the head body, when incorporated with Mihashi, will overlap the conductive portion in a normal direction of the first side surface
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Te into the device of 
Regarding claim 6, a mounting method for positioning and mounting a head body (2) at a frame (25)
Brining a grounding portion (27c) for electrically coupling the head body with the frame into contact with a first side surface of the head body along a removal direction from the frame (Figure 5; Abstract; Paragraphs 0013, 0026-0030)
A first pin (41) serving as a pin for positioning the head body with respect to the frame (Figure 5; Paragraphs 0022, 0024)
Mihashi does not clearly disclose the pin position overlapping a contact position between the first side surface and the grounding portion, however Te discloses a plurality of pins (123; extending projections) around the perimeter of the head body (116) and which will be received the by plurality of channels (142) (Figure 3c; Column 4, Lines 36-67).  Therefore the plurality of pins (123) along the perimeter of the head body, when incorporated with Mihashi, will overlap the contact position between the first side surface and the grounding portion in a normal direction as disclosed by Mihashi above.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Te into the device of Mihashi, for the purpose of creating a stronger bond between the head body and frame
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihashi (JP 2010-036365) as modified by Te (U.S. Pat. 6,315,385) as applied to claims 1-2 above, and further in view of Owaki (U.S. Pub. 2009/0058935) and Yanagizawa et al (U.S. Pub. 2007/0046727)
Regarding claim 3, Owaki discloses a nozzle plate (200) at which nozzles are formed and a fixing plate (300) with a portion of the fixing plate is included in the first side surface (side of head body; the side of the fixing plate overlaps the side wall) [Figures 1-3; Paragraphs 0038, 0047-0048), for the purpose of supporting the nozzle plate
Yanagizawa discloses the fixing plate is electrically coupled to the nozzle plate and supports the nozzle plate (Figure 1; Paragraphs 0081, 0088), for the purpose of reliability of static elimination can be improved
In combination with Mihashi, the grounding portion will contact the portion of the fixing plate included in the first side surface, as disclosed by Owaki and Yanagizawa
At the time the invention was made it would have been obvious to a person of ordinary skill in the art of the invention to incorporate the teaching of Owaki and Yanagizawa into the device of Mihashi as modified by Te, for the purpose of supporting the nozzle plate and reliability of static elimination can be improved

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 25, 2022